DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 01/04/2021 has been entered and fully considered. Claims 78-80, 89, 90, 93, 95, 98, 99 and 126-133 are pending, of which claims 78, 89, 90, 93, 98 and 99 are currently amended and claims 126-133 are new. Claims 1-77, 81-88, 91, 92, 94, 96, 97 and 100-125 are cancelled. No new matter has been added.
In view of the amendment, the previous rejections under 35 USC 112 are withdrawn, however claims 89, 90, 99 and 126 are now rejected on new grounds under 35 USC 112, the previous rejection under 35 USC 102/103 is maintained, new claims 126 and 128-133 are also rejected under 35 USC 102/103, and new claim 127 is rejected on new grounds under 35 USC 103. This action is final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 89, 90, 99 and 126 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 89 recites “a D50 particle size distribution”. It is unclear whether this refers to the same “first-D50 particle size distribution” recited in claim 78, or if it introduces an additional feature.
Claim 90 recites “a D50 particle size distribution”. It is unclear whether this refers to the same “second D50
Claim 99 recites “the first and second carbon black particles comprise different carbon black types”. It is unclear whether this means that the first carbon black particles comprise a different type of carbon black than the second carbon black particles, or if it means that the first and second carbon black particles each include more than one type of carbon black particles.
Claim 126 recites the limitation “the composition of claim 91”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, claim 126 is being interpreted as dependent on claim 78.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 126 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 126 is improper because it depends on a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 / 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 78-80, 89, 90, 93, 95, 98, 99, 126 and 128-133 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 8654507 B2 (Costantino).
Costantino discloses a composition comprising two or more different carbon samples, each carbon sample comprising a different particle size distribution, wherein the carbon material comprises a plurality of carbon black particles, the particle size distributions may be bimodal [Figs. 2A, 2B, 4A, 4B, 5A, 5B, 9] and comprise particle sizes ranging from 0.04 to 12 micrometers [10:29-46] and the location of the peak size and/or the spread between minimum and maximum particle sizes can be different [21:24-41], the carbon material has extremely high surface area and variations in pore size distribution such as different levels of micropore volume, mesopore volume, surface area, and pore size can be tuned depending on the desired application [18:4-15], particle packing properties can be optimized based on the specific particle size distribution and desired particle size distributions can be prepared by various milling techniques including varying milling conditions or twice-milling the same carbon material, and the carbon particles may be suspended in an aqueous solution [20:5-54] or N-methylpyrrolidone [39:54-56], the composition may comprise mixtures of powders with different densities [22:16-17] and volumetric capacitance can be increased by more densely packing carbon particles [21:5-23], and the composition may further comprise a lithium ion-based electroactive material [34:35-62].
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See also MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim Rejections - 35 USC § 103
Claim 127 is rejected under 35 U.S.C. 103 as unpatentable over US 8654507 B2 (Costantino), as applied to claims 78-80, 89, 90, 93, 95, 98, 99, 126 and 128-133 above, in view of US 2014/0377659 A1 (Oljaca).
Constantino teaches the composition of claim 95, as shown above, and further teaches that the energy storage material may comprise a mixture of at least two different types of energy storage materials [26:20-41], but does not specifically teach the claimed particle size distributions. Oljaca however teaches a cathode formulation comprising a first lithium ion-based electroactive material that has a particle size distribution of 1 micrometer ≤ D50 ≤ 5 micrometers, and a second lithium ion-based electroactive material that has a particle size 50 ≤ 15 micrometers, because the blending of small and large active cathode particles improves power density without sacrificing energy density [0076]-[0080]. Therefore it would have been obvious to one of ordinary skill in the art to use first and second lithium ion-based electroactive materials in the composition of Constantino, wherein the first and second electroactive materials have the claimed sizes, as in Oljaca, because it would improve power density without sacrificing energy density.

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
The applicant argues that Constantino does not suggest blending carbon black with carbon black. To the contrary, Constantino is wholly directed to blending different samples of carbon materials, and explicitly includes carbon black as a carbon material that may be used. Accordingly it is considered that even if Constantino does not explicitly describe two different carbon black samples blended together, the teachings of Constantino as a whole may be applied equally to carbon black materials as to any other of the mentioned carbon materials. Furthermore, Constantino’s disclosure in column 10, lines 35-46, that the carbon material may comprise three different carbon samples, and may comprise a plurality of activated carbon particles and a plurality of carbon black particles, is considered to clearly suggest that the plurality of carbon black particles may include two different samples.
Moreover, the claimed populations of carbon blacks need not correspond directly to the different carbon samples as described in Constantino in order for Constantino to meet the 50, and be considered equivalent to the claimed “first carbon black particles” and a second selection of the largest particles within that same sample may be chosen so as to have the claimed second D50, and be considered equivalent to the claimed “second carbon black particles”.
In response to applicant's argument that different populations of carbon black particles can be selected and used to enhance short-range conductivity and long-range conductivity, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For the above reasons, the previous rejection is being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727